Simmons, C. J.
Where an equitable petition was filed and an injunction and receiver applied for to protect and preserve the property mentioned in the petition, and the court granted a temporary restraining order until the hearing, and appointed a temporary receiver until further order of the court, and where at the hearing plaintiffs amended their petition so as to pray for the appointment of trustees to take charge of the property in accordance with the terms of a trust deed under which it was held (the original trustees having died), and this prayer was granted and trustees appointed and the temporary receiver ordered to turn the property over to them, and no other or further order was granted concerning the injunction or the appointment of a receiver, this last order vacated and abrogated the first order granting the restraining order and appointing the temporary receiver. It was therefore error to attach and punish the defendant for a contempt for interfering with the receiver in the control of the property after the trustees had been appointed and the receiver thereby removed.

Judgment in each case reversed.


By five Justices.

Oabaniss & Willingham and Persons & Persons, for plaintiff in error.
B. L. Berner and J. B. Williamson, contra.